Allowability Notice

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Objection to the title has been withdrawn in view of the submitted amendment to the title.

Allowable Subject Matter
Claims 1-5, 8-15, and 18-19 are allowed.
The following is an examiner’s statement of reasons for allowance:
A. Claims 1-5, 8-9, 11-15, and 18-19 are directed to a printer and method of controlling the printer. Claims 1 and 11 identify the uniquely distinct features of “a notification circuit connected between the processor and each of the first and second flash memories, and the notification circuit is configured to, in response to the first signal, notify the first flash memory that the processor and the first flash memory are communicating with each other”. The closest prior art Hiramatsu et al. (US 2005/0050360) teaches a ROM execution mode in which the CPU 2 reads a program from the program ROM 3 and executes the program, and in a RAM execution mode in which the CPU 2 reads a program from the system RAM 4, which can be accessed more quickly, and then executes the program. In this specification, the RAM execution mode will be also referred to as the "first mode", and the ROM execution mode will be also referred to as the "second mode" (paragraph [0046]), either singularly or in combination with other cited references, it fails to anticipate or render the above underlined limitations obvious (when used with all the claimed limitations).
B. Claim 10 is directed to a printer. Claim 10 identifies the uniquely distinct features of “wherein the processor is further configured to read first information stored in the first flash memory and perform an initialization process using the first information at startup of the printer, 4Application No. 17/332,946Docket No.: TAI/3280US Amendment dated July 26, 2022 Reply to Office Action of April 28, 2022 the first notification circuit is configured to notify the second flash memory that the processor and the second flash memory are communicating with each other during a printing process, and the second notification circuit is configured to notify the first flash memory that the processor and the first flash memory are communicating with each other during the initialization process”. The closest prior art Hiramatsu et al. (US 2005/0050360) teaches a ROM execution mode in which the CPU 2 reads a program from the program ROM 3 and executes the program, and in a RAM execution mode in which the CPU 2 reads a program from the system RAM 4, which can be accessed more quickly, and then executes the program. In this specification, the RAM execution mode will be also referred to as the "first mode", and the ROM execution mode will be also referred to as the "second mode" (paragraph [0046]), either singularly or in combination with other cited references, it fails to anticipate or render the above underlined limitations obvious (when used with all the claimed limitations).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LENNIN R RODRIGUEZ whose telephone number is (571)270-1678. The examiner can normally be reached Monday-Thursday 9:00am-7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Y Poon can be reached on 571-272-7440. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LENNIN R RODRIGUEZGONZALEZ/Primary Examiner, Art Unit 2675